                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES – GENERAL

Case No.         2:20-8408-GW (MAR)                                                 Date: June 23, 2021
Title         Sydney A. Petillo v. Warden Clark

Present: The Honorable: MARGO A. ROCCONI, UNITED STATES MAGISTRATE JUDGE


                   ERICA VALENCIA                                                 N/A
                      Deputy Clerk                                       Court Reporter / Recorder

        Attorneys Present for Plaintiffs:  Attorneys Present for Defendants:
                     N/A                                 N/A
Proceedings: (In Chambers) ORDER TO SHOW CAUSE RE: DISMISSAL FOR LACK
              OF PROSECUTION

        On September 8, 2020, Sydney A. Petillo (“Plaintiff”) filed a pro se Civil Rights Complaint (
“Complaint”) pursuant to 42 U.S.C. § 1983 (“section 1983”). ECF Docket No. (“Dkt.”) 1. On
February 12, 2021, the Court dismissed the Complaint with leave to amend, granting Plaintiff
twenty-one (21) days to file a First Amended Complaint. Dkt. 11 at 8. On March 9, 2021, the Court
ordered Plaintiff to show cause why the Complaint should not be dismissed for failure to prosecute,
given that he had not filed a First Amended Complaint or requested an extension of time. Dkt. 13
at 2.

       On March 29, 2021, Plaintiff filed a “Motion to Dismiss with Leave to Amend” ( “Motion”).
Dkt. 15. On April 7, 2021, the Court asked Plaintiff to clarify whether the Motion sought to
voluntarily dismiss the Complaint pursuant to Rule 41(a)(1)(A), or whether Plaintiff sought leave to
amend his claims or requested relief. Dkt. 16. On April 15, 2021, Plaintiff filed an unclear “Motion
for Summary Judgment ,” which the Court construed as a request for an extension of time 1 to
respond to the Court’s April 7, 2021 Order. Dkt. 17. Plaintiff’s response was due on May 12, 2021.
Dkt. 18.

           To date, the Court has received no response from Plaintiff.

        Accordingly, Plaintiff is ordered to show cause in writing within twenty-one (21) days of
this Order why this action should not be dismissed under Rule 41(b) for failure to prosecute. See
Fed. R. Civ. P. 41(b); Dkt. 24 at 12–13.

        The Court will consider any of the following three (3) options to be an appropriate response
to this OSC:

           (1) Plaintiff shall file a First Amended Complaint that addresses the deficiencies identified in
               the Court’s February 12, 2021 ODLA;


1   The caption of the Motion, Dkt. 17, read as follows: “Motion for Summary Judgment Motion to Extend Time.”


CV-90 (03/15)                                  Civil Minutes – General                                   Page 1 of 2
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No.        2:20-8408-GW (MAR)                                          Date: June 23, 2021
Title      Sydney A. Petillo v. Warden Clark

        (2) Plaintiff shall provide the Court with an explanation as to why he has failed to file a First
            Amended Complaint; or
        (3) Plaintiff may request a voluntarily dismissal of the action pursuant to Federal Rule of
            Civil Procedure 41(a). The Clerk is directed to attach a Notice of Dismissal form for
            Plaintiff’s convenience.

        Failure to respond to the Court’s Order may result in the dismissal of the action.

        IT IS SO ORDERED.


                                                                                            :
                                                                    Initials of Preparer          ev




CV-90 (03/15)                             Civil Minutes – General                               Page 2 of 2
                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
                                                                     CASE NUMBER


                                                     Plaintiff(s),
                               v.
                                                                           NOTICE OF DISMISSAL PURSUANT
                                                                            TO FEDERAL RULES OF CIVIL
                                                                                PROCEDURE 41(a) or (c)
                                                  Defendant(s).

PLEASE TAKE NOTICE: (Check one)

    G This action is dismissed by the Plaintiff(s) in its entirety.

    G The Counterclaim brought by Claimant(s)                                                                                is
      dismissed by Claimant(s) in its entirety.

    G The Cross-Claim brought by Claimants(s)                                                                                is
      dismissed by the Claimant(s) in its entirety.

    G The Third-party Claim brought by Claimant(s)                                                                           is
      dismissed by the Claimant(s) in its entirety.

    G ONLY Defendant(s)

         is/are dismissed from (check one) G Complaint, G Counterclaim, G Cross-claim, G Third-Party Claim
         brought by                                                                                                      .

    The dismissal is made pursuant to F.R.Civ.P. 41(a) or (c).




                 Date                                                 Signature of Attorney/Party




NOTE: F.R.Civ.P. 41(a): This notice may be filed at any time before service by the adverse party of an answer or of a motion for
      summary judgment, whichever first occurs.

         F.R.Civ.P. 41(c): Counterclaims, cross-claims & third-party claims may be dismissed before service of a responsive
         pleading or prior to the beginning of trial.



CV-09 (03/10)           NOTICE OF DISMISSAL PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 41(a) or (c)
